 In the MatterOfMACKENZIEAWNINGCOMPANYandUPHOLSTERERSINTERNATIONAL UNION AND ITS AGENT, TENT,CANVAS&DISPLAYDECORATORS' UNION, LOCAL -#34,A. F.L.andUNITED RETAIL,WHOLESALE AND DEPARTMENT STORE EMPLOYEES OF AMERICA, C. I.O.aindLOCALINDUSTRIAL UNION 98, UNITEDCONSTRUCTIONWORKERS,C. 1. 0.Case No. 7-RE-113.-Decided -July 20,1944Messrs. Emmett E. Eagan,andDwnean T. Mackenzie,both of De-troit,Mich., for the Company.Messrs. L,. K. Hougham.,andGeorge Horn,both of Detroit, Mich.,for the A. F. L.. V '11Mr. F—ra,'nklin H. Achterkirchof Detroit, Mich.,. for the United.-Mr. E. J. Shay,of Detroit, Mich., for the Construction Workers.Mr. David V. Easton,of counsel to the -Board.,' ,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by MacKenzie Awning Company, De-troit,Michigan,\ herein called the Company, alleging that' a questionaffecting commerce had arisen concerning the representation of itsemployees, the National Labor Relations Board provided for an ap-propriate hearing upon due'notice before Max Rotenberg, Trial Exam-iner.Saidhearing washeld at Detroit, Michigali, on June 17, 1944.The Company, Upholsterers International Union and its agent, Tent,Canvas, & Display Decorators' Union, Local #34, A. F. L., herein col-lectively called the A. F. L., United Retail, Wholesale and Depart-mentStore Employees of America, C. I. O., herein called the United,and Local Industrial Union 98. United Construction Workers, C. I. 0.,herein called the Construction Workers, appeared, participated andwere afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.prejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.57 N. L.R. B., No. 89.,489 490DECISIONSOF NATIONAL LABORRELATIONS BOARD,Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY,iMacKenzieAwning Company, a Michigan corporation with itsprincipal place of business located in Detroit, Michigan,is engagedin the manufacture of canvas coverings and themanufacture anderection of awnings.During the 12-month-period preceding June 17,1944, the Company purchased raw materials for manufacturing pur-poses valued at approximately $100,000, of which approximately 75percent was received from points outside the State of Michigan.Dur-ing, the same period the- Company produced finished products valuedat approximately $185,000, of which about 75 percent was shipped to,points outside the State of Michigan.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act:..II. THE ORGANIZATIONSINVOLVEDUpholsterers International Union and its agent, Tent, Canvas, &Display Decorators'. Union, Local #34,'both affiliated with the Ameri-can Federation of Labor, are labor organizations admitting to mem-bership employees of the Company.United Retail,Wholesale and Department Store Employees ofAmerica, and Local Industrial Union 98, United Construction Work-ers, both affiliated with the Congress of Industrial Organizations, arelabor organizations admitting to membership employees of, the Com-,pany.'III. THE QUESTION CONCERNING REPRESENTATIONOn October 27, 1943, the Company 'and `the A. F. L. executed acollective bargaining agreement covering certain of the former's em-ployees.This agreement, by its terms, expired on May 1, 1944.How-ever,', it contained a clause providing for its renewal for a year, inthe absence of notice to change any or all of its' terms given by eitherparty at least 60 days prior to its date of expiration. - On February28, 1944, the A.,F. L. requested a conference for the purposes of dis-cussing certain changes in the contract. 'On' the same date the Com-pany served upon the A. F. L. notice of intention 'to terminate. 'OnApril 28,:1944,, the ConstructionWorkers apprised the Compiny of,its claim to represent certain of 'the latter's employees. , A "similarclaim respecting other employees of the Company was made by theUnited on April ' 29. In view, o ,f conflicting claims regarding the' i1,.MACKENZIE,AWNING, COMPANY,491representation of its employees, the Company, on May 13, filed thepetition herein.A- statement' of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates, that' the labor, organizations in-volvedhereinrepresent a substantial number of employees_ in therespective units sought by them."We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe A. F. - L. contends that all employees of the Company, includ-ing journeymen erectors, but excluding office clerical employees, salesmen, and-all supervisory employees, constitute an appropriate unit.2The United contends that all inside shop employees of the Company,excluding `employees in the erection department, office clerical em-ployees,-salesmen,, and supervisory employees, constitute an appro-priate unit; the Construction Workers contends that all employeesin the erection department, including journeymen erectors, but- ex-cluding office clerical employees, salesmen, supervisory employees, and.all other employees of the Company, constitute an appropriate unit.The Company takes no position with respect to the appropriate unit.The record indicates that the Company has been bargaining col-lectively with the A. F. L. since 1941, with respect to the employeesin the unit which the latter urges as appropriate.The'combined unitsof the labor organizations affiliated with the C. 1. D. are composedof the same employees whom 'the A. F. L. seeks' to represent as asingle -unit.Despite some evidence to the effect that the units- pro-posed by the United and the Construction Workers might lie -appro-priate, we are of the opinion that the past collective bargaining his-tory of the Company, indicating the feasibility of ' a 'single unit, iscontrolling in this proceeding.1The Field Examiner's statement,using only those designations containing names ofpersons appearing on the Company's pay rollof May 19, 1944, may besummarized by. thefollowing chart :'Number of'Designations submitted by--UnitemployeesengagedthereinA F L.United -Construc-tionworkers--------------- --------'271875United---------131170Construction14705'This unit is similar to that contained in the contract of October 27, 1943, between theCompany and the A. F. L '492DECISIONS, OF NATIONAL LABOR .RELATIONS BOARDAccordingly, we'find-that all employees of the Company, includingjourneymen erectors, but excluding office clerical employees, sales-men, 'and all supervisory employees with authority to hire; promote,discharge, discipline, 'or otherwise effect changes in the status of, em-ployees—or effectively recommend such action, constitute a unit appro-priate for-the purposes of collective bargaining withni the meaningof-Section 9'"(b) of the.Act.IV.THE DETERMINATION-OF REPRESENTATIVESAs previously rioted, the combined units sought by the United andConstructionWorkers embrace the employees sought by the A. F. L.as a singleunit.At the hearing they Construction Workers and theUnited agreed, in the event the unit sought-by the A. F. L., were foundto be appropriate, to appear jointly on the ballot as the "C. I. O."Under these circumstances,'we shall direct that the question concern-ing representation which has arisen be resolved by an election by secretballot among the employees in the appropriate-unit who were em-ployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set fbrth'in the Direction, to determine whether they desireto be, represented by, the- A. F. L., or by the C. I. 0., or by neither ofthese organizations.3 '.DIRECTION, OF ELECTIONBy'virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTEDthat, as part of the investigation to ascertain represents-'tives for the purposes of collective bargaining with MacKenzie AwningCompany, Detroit, Michigan, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit foundoundapproprin Section IV, above, who were -'a 'Since no contract exists at the present time between the A F. L. and the Company, thefoi mer's objection to the direction of an election is without meritThe A.F. I;.-contended that eligibility to vote in the election should be determinedas of the pay-roll period imm4'diately preceding May 1, 1944;the United and the Con-structionWorkers contended that eligibility should be determined as of the_date of thehearing.None of the labor organizations-offered reasons In support of its 'contentionsufficient to warrant a departure from our customary procedure.vf MACKENZIE AWNING COMPANY.493employed during the pay-roll period immediately preceding the dateof this Direction;including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laid-'off, and including employees in the armed forces of the United Stateswho present themselves in person at the polls,but excluding thoseemployees who have since quit or been discharged for cause,and havenot been rehired or reinstated prior to the date of the election, to de-termine whether they desire to be represented by Upholsterers Inter-national Union and its agent,Tent, Canvas,&Display Decorators'Union, Local#34, affiliated with the American-Federation of Labor,or by the C. I. 0.,4 for the purposes of collective bargaining, or byneither.* Should the C. I.O. win the election,itwill be certified as "United Retail,Wholesale'and Department Store Employees of America,andLocal Industrial Union 98, UnitedConstiuction Workers,both affiliated with the Congress of Industrial Oigamzations."